Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This notice of allowance is responsive to the RCE  filed on 05/13/2021. Applicant amended claims 1 and 11, cancelled claims 12-25, and added new claims 26-30. Claims 1-11 and 26-30 are presented for examination and based on current examiner’s amendment claims 1-11 and 26-30, renumbered as 1-16 are allowed for the reasons indicated herein below.  


Response to Arguments
2.	Applicant's argument, see applicant remarks, filed on 05/13/2021, with respect to claims 1-11 and 26-30 have been fully considered.  The rejection has been withdrawn based on Applicant’s argument and current examiner’s amendment.


Examiner’s Amendment

3.	 An Examiner's amendment to the record appears below.  Should the changes and/or additions by 
unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.

Authorization for this Examiner's amendment was given to the examiner via a telephonic interview with Attorney Nicholas Drysdale (Reg. No. 64,840).

The application has been amended as follows:

Replace previous claims with the following amended claims:
Claims: 
1.	(Previously presented)	A substrate support for a substrate processing chamber, the substrate support comprising:
a first plate configured to support a substrate; and
a second plate that is made of a ceramic, that is connected to the first plate, and that includes at least one of:
an internal coolant channel that is configured to receive coolant and that includes chamfered internal corners; and
an internal gas channel that is configured to receive gas and that includes chamfered internal corners,
wherein:
the second plate includes N layers of ceramic material; 
N is an integer greater than or equal to seven; and
a vertical height of the at least one of the internal coolant channel that includes chamfered internal corners and the internal gas channel that includes chamfered internal corners is defined by at least five of the N layers of ceramic material.
2.	(Previously Presented)	The substrate support of claim 1 wherein the ceramic of the second plate has a purity of at least 90 percent ceramic.
3.	(Original)	The substrate support of claim 1 wherein the second plate includes the internal coolant channel, and the internal coolant channel is arranged in a single fillar arrangement.
4.	(Original)	The substrate support of claim 1 wherein the second plate includes the internal coolant channel, and the internal coolant channel is arranged in a bifillar arrangement.
5.	(Original)	The substrate support of claim 1 wherein the second plate includes the internal gas channel, and the internal gas channel is arranged in a single fillar arrangement.
6.	(Original)	The substrate support of claim 1 wherein the second plate includes the internal gas channel, and the internal gas channel is arranged in a bifillar arrangement.
7.	(Original)	The substrate support of claim 1 wherein the second plate includes the internal gas channel, wherein the internal gas channel is configured to flow the gas to a surface of the substrate through the first plate.
8.	(Original)	The substrate support of claim 1 wherein the second plate further includes at least one electrode that is embedded in the second plate.
9.	(Original)	The substrate support of claim 8 wherein the second plate further includes at least one electrically conductive terminal that is embedded in the second plate and that contacts the at least one electrode.
10.	(Original)	The substrate support of claim 1 wherein no electrodes are embedded in the second plate.
11.	(Previously presented)	The substrate support of claim 1 wherein:
N is an integer greater than or equal to eight; and
the at least one of the internal coolant channel and the internal gas channel is defined by at least eight of the N layers of ceramic material.
12-25.	(Cancelled)	
26.	(Currently Amended)	The substrate support of claim 11 wherein:
a first pair of the chamfered internal corners of the at least one of the internal coolant channel and the internal gas channel extend vertically through a first two ;
a second pair of the chamfered internal corners of the at least one of the internal coolant channel and the internal gas channel extend vertically through a second two layers of the N layers of ceramic material; and
the first two layers are different than the second two layers.
27.	(Currently Amended)	The substrate support of claim 1 wherein the chamfered internal corners of the at least one of the internal coolant channel and the internal gas channel include 45 degree chamfered internal corners.
28.	(Currently Amended)	The substrate support of claim 1 wherein the chamfered internal corners of the at least one of the internal coolant channel and the internal gas channel include 30 degree chamfered internal corners.
29.	(Currently Amended)	The substrate support of claim 1 wherein the chamfered internal corners of the at least one of the internal coolant channel and the internal gas channel include 15 degree chamfered internal corners.
30.	(Currently Amended)	A substrate support for a substrate processing chamber, the substrate support comprising:
a first plate configured to support a substrate; and
a second plate that is made of a ceramic, that is connected to the first plate, and that includes at least one of:
an internal coolant channel that is configured to receive coolant and that includes chamfered internal corners; and
an internal gas channel that is configured to receive gas and that includes chamfered internal corners,
wherein:
the second plate includes N layers of ceramic material; 
N is an integer greater than or equal to five; 
a first pair of the chamfered internal corners of the at least one of the internal coolant channel and the internal gas channel extend vertically through a first two ;
a second pair of the chamfered internal corners of the at least one of the internal coolant channel and the internal gas channel extend vertically through a second two layers of the N layers of ceramic material; and
the first two layers are different than the second two layers.


Reasons for allowance
4.	Claims 1-11 and 26-30, renumbered as 1-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 1-11 and 26-29, renumbered as 1-15; none of the prior art, listed in the previously attached PTO-892 form, alone or in combination discloses “A substrate support for a substrate processing chamber, the substrate support comprising: a first plate configured to support a substrate; and a second plate that is made of a ceramic, that is connected to the first plate, and that includes at least one of: an internal coolant channel that is configured to receive coolant and that includes chamfered internal corners; and an internal gas channel that is configured to receive gas and that includes chamfered internal corners, wherein: the second plate includes N layers of ceramic material; N is an integer greater than or equal to seven; and a vertical height of the at least one of the internal coolant channel that includes chamfered internal corners and the internal gas channel that includes chamfered internal corners is defined by at least five of the N layers of ceramic material”. As recited in claims 1-11 and 26-29, renumbered as 1-15.

Claim 30, renumbered as 16; none of the prior art, listed in the previously attached PTO-892 form, alone or in combination discloses “A substrate support for a substrate processing chamber, the substrate support comprising: a first plate configured to support a substrate; and a second plate that is made of a ceramic, that is connected to the first plate, and that includes at least one of: an internal coolant channel that is configured to receive coolant and that includes chamfered internal corners; and an internal gas channel that is configured to receive gas and that includes chamfered internal corners, wherein: the second plate includes N layers of ceramic material; N is an integer greater than or equal to five; a first pair of the chamfered internal corners of the at least one of the internal coolant channel and the internal gas channel extend vertically through a first two layers of the N layers of ceramic material; a second pair of the chamfered internal corners of the at least one of the internal coolant channel and the internal gas channel extend vertically through a second two layers of the N layers of ceramic material; and the first two layers are different than the second two layers”. As recited in claim 30, renumbered as 16.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839